UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6806


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM A. WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:08-cr-00054-JCT-1)


Submitted:   November 21, 2011             Decided:   December 15, 2011


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William A. White, Appellant Pro Se.      Jessica Dunsay Silver,
Linda F. Thome, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William A. White appeals the district court’s order

denying    his   motion   to   order   his   trial   attorney   to    tender

discovery from White’s criminal prosecution.            We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.           United States v.

White, No. 7:08-cr-00054-JCT-1 (W.D. Va. June 13, 2011).                  We

dispense    with   oral   argument     because   the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2